DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1-20 are pending.
Claim Objections
Claims 1, 2, 5-9, 12-15 19-20 are objected to because of the following informalities:  
Claims 1, 8, and 15 each should correct the phrase “each retainer removable securable” to “each retainer removably securable” that is in the second to last line of each claim.
Claims 2 and 9 should be corrected to add commas, in order to separate limitations within the body of the claim as such : “…wherein the frame of each of said plurality of fence panels further comprises upper and lower rails, with the upper and lower rails and the first and second side rails forming a rectangular frame,
Claims 5-7, 12-14, and 19-20 should be corrected to have the preamble of the claims recite “The temporary fence assembly as claimed in…” instead of “The fence assembly as claimed in…” to have consistent preambles throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “having a first of a hinge pin or a hinge pin receiver” in lines 3-4 and “having a second of a hinge pin or a hinge pin receiver” in lines 6-7. It is unclear from the claim as to how the plurality of posts or the first and second side rails are able to have a “first of a hinge pin” or a “second of a hinge pin”, respectively. The claim reads as if the hinge pin comprises multiple members and that only one of the members of the hinge pin is on the plurality of posts or the first and second side rails. For the purpose of this action, the Examiner will interpret these limitations as reading as “having a first hinge pin or a first hinge pin receiver” and “having a second hinge pin or a second hinge pin receiver”, respectively.
Claim 8 recites the limitation “having at least one first of a hinge pin” in lines 3-4. It is unclear from the claim as to how the plurality of posts are able to have a “first of a hinge pin”. 
Claim 16 recites the limitations "the upper and lower rails" in line 1.  There is insufficient antecedent basis for this limitation in the claim. However, the Examiner does recognize limitations in claim 15 directed towards “top and bottom rails”, of which claim 16 is dependent from. For the purpose of this action, the Examiner will interpret this limitation as reading as “top and bottom rails”.
Claims 2-7, 9-14 are rejected as being dependent upon claims 1 and 8, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 9,458,645; hereinafter King) in view of Stephenson (US 8,800,100).
Regarding claim 1, King discloses of a temporary fencing assembly (Fig. 1-10) comprising:
	a plurality of posts (40 Fig. 1-4, 6, 9, 10), each post removably securable to a base (the post 40 is removably securable to base 55 via host sleeves 46 as the post is not permanently secured within the vertical cavity 61 of the base; see Fig. 2, 3, 6 for the referenced characters) and pivotal about a vertical axis through said post relative to said base (Col. 2 lines 5-10 disclose 
	a plurality of fence panels (referenced as reference characters 20, 28, 29; see the plurality of fence panels in Fig. 6), each said fence panel comprising a frame including first and second side rails (each panel has side rails 26 on left and right sides of the fence panel relative to Fig. 1-3, 6, 8a-9); each of said first and second side rails having a hinge pin or a hinge pin receiver projecting outward therefrom (side rails have hinge pin receivers 31 extending from side rails as seen in Fig. 1-3, 6-10); with each of said posts capable supporting ends of two of said fence panels (Fig. 6 shows the posts supporting ends of two fence panels).
King does not explicitly disclose wherein the fence posts have a hinge pin or hinge pin receivers on first and second sides of the post, nor wherein each hinge pin receiver is pivotally securable around one of the first and second hinge pins when one of the fence panels is supported between two of the posts positioned in spaced relation on opposite sides of the fence panel, with a plurality of retainers that are removably securable to one of the hinge pins for retaining one of the hinge pin receivers thereto.
Stephenson teaches of a similar fence arrangement wherein a side rail of a gate (52 Fig. 1, 2 of Stephenson) has hinge pin receivers (50 Fig. 1, 2 of Stephenson), receiving a hinge pin (specifically vertical portion 48 of hinge pin 12 Fig. 1-4 of Stephenson that is connected to bracket 14), which is attached on a side of a fence post (20 Fig. 1 of Stephenson), allowing for the hinge pin receiver to be pivotally securable around the hinge pins.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connection between the fence panels and posts of the fencing assembly of King, with the hinge pins and hinge pin receivers of 
Stephenson also teaches of a manner to retain the hinge pins within the brackets via a retainer in the form of the nut (60 Fig. 1-4 of Stephenson) and threading (44 Fig. Fig. 2-4 of Stephenson) that is on a horizontal portion (46 Fig. 1-4 of Stephenson) of the hinge pin.
It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date to simply duplicate the threading and retainer of Stephenson, and provide the threading onto the vertical portions of the hinge pins (48), so that retainers is able to be threaded onto the vertical portions of the hinge pins, as a means to produce the unexpected result of having the hinge pin receivers being unable to be displaced vertically and become loose relative to the hinge pins. In doing such, this would provide a plurality of retainers that are removably securable to one of the hinge pins for retaining one of the hinge pin receivers thereto.
The Applicant is reminded that mere duplication of parts (i.e. the external threading and retainer) has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, King discloses of a temporary fencing assembly (Fig. 1-10) comprising:

	a plurality of fence panels (referenced as reference characters 20, 28, 29; see the plurality of fence panels in Fig. 6), each said fence panel comprising a frame including first and second side rails (each panel has side rails 26 on left and right sides of the fence panel relative to Fig. 1-3, 6, 8a-9); said first side rail having a first hinge pin receiver projecting outward therefrom and said second side rail having a second hinge pin receiver projecting outward therefrom (each side rail has hinge pin receivers 31 extending from side rails as seen in Fig. 1-3, 6-10); with each of said posts capable supporting ends of two of said fence panels (Fig. 6 shows the posts supporting ends of two fence panels).
King does not explicitly disclose wherein the fence posts have at least one hinge pin on first and second sides of the post, nor wherein each hinge pin receiver is pivotally securable around one of the first and second hinge pins when one of the fence panels is supported between two of the posts positioned in spaced relation on opposite sides of the fence panel, with a plurality of retainers that are removably securable to one of the hinge pins for retaining one of the hinge pin receivers thereto.
Stephenson teaches of a similar fence arrangement wherein a side rail of a gate (52 Fig. 1, 2 of Stephenson) has hinge pin receivers (50 Fig. 1, 2 of Stephenson), receiving a hinge pin (specifically vertical portion 48 of hinge pin 12 Fig. 1-4 of Stephenson that is connected to 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connection between the fence panels and posts of the fencing assembly of King, with the hinge pins and hinge pin receivers of Stephenson, as a means to simply replace one well known means of adjoining a side rail to a fence post of a fence assembly with another. By simply replacing the hinge pin receivers of King with the hinge pin receivers of Stephenson, and placing them in the same position as the original hinge pin receivers of King, and positioning the brackets and hinge pins of Stephenson onto first and second sides of the post of King at points to receive the hinge pins, this would allow for the post to have hinge pins on first and second sides of the posts, with the hinge pin receivers being pivotally securable around the hinge pins when one of said fence panels is supported between two of the posts in spaced relation on opposite side of the fence panel.
Stephenson also teaches of a manner to retain the hinge pins within the brackets via a retainer in the form of the nut (60 Fig. 1-4 of Stephenson) and threading (44 Fig. Fig. 2-4 of Stephenson) that is on a horizontal portion (46 Fig. 1-4 of Stephenson) of the hinge pin.
It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date to simply duplicate the threading and retainer of Stephenson, and provide the threading onto the vertical portions of the hinge pins (48), so that retainers is able to be threaded onto the vertical portions of the hinge pins, as a means to produce the unexpected result of having the hinge pin receivers being unable to be displaced vertically and become loose relative to the hinge pins. In doing such, this would provide a plurality of retainers that are removably securable to one of the hinge pins for retaining one of the hinge pin receivers thereto.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 15, King discloses of a temporary fencing assembly (Fig. 1-10) comprising:
a plurality of posts (40 Fig. 1-4, 6, 9, 10), each post removably securable to a base (the post 40 is removably securable to base 55 via host sleeves 46 as the post is not permanently secured within the vertical cavity 61 of the base; see Fig. 2, 3, 6 for the referenced characters) and pivotal about a vertical axis through said post relative to said base (Col. 2 lines 5-10 disclose that the posts are rotatable relative to the host sleeve to provide different configurations of the fence posts); 
a plurality of fence panels (referenced as reference characters 20, 28, 29; see the plurality of fence panels in Fig. 6), each said fence panel comprising a frame including first and second side rails (each panel has side rails 26 on left and right sides of the fence panel relative to Fig. 1-3, 6, 8a-9) and top and bottom rails (top rails 22 and bottom rails 24 in Fig. 1-3, 6); ***each of said first and second side rails having upper and lower hinge pin receivers projecting outward from each of said first and second side rails (each side rail has upper and lower hinge pin receivers 31 extending from the side rails as seen in Fig. 1-3, 6-10); with each of said posts capable supporting ends of two of said fence panels (Fig. 6 shows the posts supporting ends of two fence panels).
King does not explicitly disclose wherein the frame formed be the upper, lower, and side rails (seen in Fig. 1-3, 6) is rectangular, but does teach of a fence panel having a frame in a rectangular form (it can be seen in Fig. 9 that the fence panel has a rectangular frame), therefore, 
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
King does not explicitly disclose wherein the plurality of posts have first upper and lower hinge pins mounted on a first side of said post and second upper and lower hinge pins mounted on a second side of said post opposite said first side; each of said first upper and lower and second upper and lower hinge pins supported in spaced relationship to the post and extending generally vertically; wherein said upper and lower hinge pin receivers on first side rail are pivotally securable on the first upper and lower hinge pins on the first side of a first one of the posts and said upper and lower hinge pin receivers on said second rail are pivotally securable on the second upper and lower hinge pins on the second side of one of the posts such that each of said fence panels is supportable between two of said posts positioned in spaced relation on opposite sides of said fence panel; a plurality of retainers that are removably securable to one of the first and second upper and lower hinge pins for retaining a respective one of the upper and lower hinge pin receivers thereto.
Stephenson teaches of a similar fence arrangement wherein a side rail of a gate (52 Fig. 1, 2 of Stephenson) has hinge pin receivers (50 Fig. 1, 2 of Stephenson), receiving a hinge pin (specifically vertical portion 48 of hinge pin 12 Fig. 1-4 of Stephenson that is connected to 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connection between the fence panels and posts of the fencing assembly of King, with the hinge pins and hinge pin receivers of Stephenson, as a means to simply replace one well known means of adjoining a side rail to a fence post of a fence assembly with another. By simply replacing the hinge pin receivers of King with the hinge pin receivers of Stephenson, and placing them in the same position as the original hinge pin receivers of King, and positioning the brackets and hinge pins of Stephenson onto first and second sides of the post of King at points to receive the hinge pins, this would allow for the post to have upper and lower hinge pins on first and second sides of the posts, with the hinge pin receivers being pivotally securable around the hinge pins when one of said fence panels is supported between two of the posts in spaced relation on opposite side of the fence panel.
Stephenson also teaches of a manner to retain the hinge pins within the brackets via a retainer in the form of the nut (60 Fig. 1-4 of Stephenson) and threading (44 Fig. Fig. 2-4 of Stephenson) that is on a horizontal portion (46 Fig. 1-4 of Stephenson) of the hinge pin.
It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date to simply duplicate the threading and retainer of Stephenson, and provide the threading onto the vertical portions of the hinge pins (48), so that retainers is able to be threaded onto the vertical portions of the hinge pins, as a means to produce the unexpected result of having the hinge pin receivers being unable to be displaced vertically and become loose relative to the hinge pins. In doing such, this would provide a plurality of retainers that are removably securable to one of the hinge pins for retaining one of the hinge pin receivers thereto.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Stephenson and in further view of Fakhari (US 2006/0202185).
Regarding claim 2, King discloses wherein the frame of each of said plurality of fence panels further comprises upper and lower rails (upper rails 22 and lower rails 24 in Fig. 1-3, 6), with the upper and lower rails and the first and second side rails forming a frame (it can be seen in Fig. 1-3, 6 that the upper, lower and side rails form a frame).
King does not explicitly disclose wherein the frame formed be the upper, lower, and side rails (seen in Fig. 1-3, 6) is rectangular, but does teach of a fence panel having a frame in a rectangular form (it can be seen in Fig. 9 that the fence panel has a rectangular frame), therefore, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply modify the shape of the frame (seen in Fig. 1-3, 6) to have the rectangular shape (as seen in Fig. 9) as a simple preference of design for one to have a rectangular frame.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
King does not explicitly discloses wherein first and second side rails and each post are formed from tubing from a fiber reinforced thermoset resin, but does state that the fencing parts may be made of various materials.

It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tubes that make up the upper rails, lower rails, side rails, and posts out of the well-known material of fiberglass, as taught by Fakhari, in order to take advantage of an aesthetic or material properties that fiberglass may provide.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, King discloses wherein the frame of each of said plurality of fence panels further comprises upper and lower rails (upper rails 22 and lower rails 24 in Fig. 1-3, 6), with the upper and lower rails and the first and second side rails forming a frame (it can be seen in Fig. 1-3, 6 that the upper, lower and side rails form a frame).
King does not explicitly disclose wherein the frame formed be the upper, lower, and side rails (seen in Fig. 1-3, 6) is rectangular, but does teach of a fence panel having a frame in a rectangular form (it can be seen in Fig. 9 that the fence panel has a rectangular frame), therefore, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply modify the shape of the frame (seen in Fig. 1-3, 6) to have the rectangular shape (as seen in Fig. 9) as a simple preference of design for one to have a rectangular frame.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
King does not explicitly discloses wherein first and second side rails and each post are formed from tubing from a fiber reinforced thermoset resin, but does state that the fencing parts may be made of various materials.
Fakhari teaches of a fence having posts (26 Fig. 1 of Fakhari) and rails (20 Fig. 1 of Fakhari) which are made of a fiber reinforced thermoset resin in the form of fiberglass (see the Abstract of Fakhari).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tubes that make up the upper rails, lower rails, side rails, and posts out of the well-known material of fiberglass, as taught by Fakhari, in order to take advantage of an aesthetic or material properties that fiberglass may provide.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 16, King does not explicitly discloses wherein the top and bottom rails and first and second side rails and each post are formed from tubing from a fiber reinforced thermoset resin, but does state that the fencing parts may be made of various materials.
Fakhari teaches of a fence having posts (26 Fig. 1 of Fakhari) and rails (20 Fig. 1 of Fakhari) which are made of a fiber reinforced thermoset resin in the form of fiberglass (see the Abstract of Fakhari).

Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Stephenson and Fakhari, and in further view of Bertucat (US 2012/0261632).
Regarding claim 3, King does not explicitly disclose wherein the base for each post is formed from tubing from a fiber reinforced thermoset resin.
Bertucat teaches of a fence having a base (88, see Fig. 6A-C of Bertucat) for a fence post (18 Fig. 6A-C), wherein the fence post receives a mounting pin (90 Fig. 6A) that is formed on the base, and wherein the base and the mounting pin are formed by tubes (as seen in Fig. 6A-C).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the base of King, to have the form of a tubular base, with a tubular mounting pin, as taught by Bertucat, in order to produce a tubular base in the form of a well-known design. Further, by simply forming a recess into the bottom of the fence posts of King this would produce the unexpected result of allowing the mounting pin to be positioned into the fence post.
Fakhari teaches of a fence, wherein the parts of the fence are formed out of a fiber reinforced thermoset resin in the form of fiberglass (see Abstract of Fakhari).

Regarding claim 4, King does not explicitly disclose wherein a plurality of spaced vertical rods are connected to and extend between the top and bottom rail of each frame, wherein the rods are formed from a fiber reinforced thermoset resin.
Fakhari teaches of a fence having spaced vertical rods (14 Fig. 1 of Fakhari) which are formed from a fiber reinforced thermoset resin.
Inasmuch as King and Fakhari disclose fence panels having chain link fabric (seen in Fig. 1-3, 6 of King) and fence panels comprising spaced vertical fiberglass rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the chain link of King with the spaced vertical fiber glass rods of Fakhari.
In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 10, King does not explicitly disclose wherein the base for each post is formed from tubing from a fiber reinforced thermoset resin.
Bertucat teaches of a fence having a base (88, see Fig. 6A-C of Bertucat) for a fence post (18 Fig. 6A-C), wherein the fence post receives a mounting pin (90 Fig. 6A) that is formed on the base, and wherein the base and the mounting pin are formed by tubes (as seen in Fig. 6A-C).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the base of King, to have the form of a tubular base, with a tubular mounting pin, as taught by Bertucat, in order to produce a tubular 
Fakhari teaches of a fence, wherein the parts of the fence are formed out of a fiber reinforced thermoset resin in the form of fiberglass (see Abstract of Fakhari).
It would therefore be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tubular members of the base of King out of the well-known material of fiberglass, as taught by Fakhari, in order to take advantage of an aesthetic or material properties that fiberglass may provide.
Regarding claim 11, King does not explicitly disclose wherein a plurality of spaced vertical rods are connected to and extend between the top and bottom rail of each frame, wherein the rods are formed from a fiber reinforced thermoset resin.
Fakhari teaches of a fence having spaced vertical rods (14 Fig. 1 of Fakhari) which are formed from a fiber reinforced thermoset resin.
Inasmuch as King and Fakhari disclose fence panels having chain link fabric (seen in Fig. 1-3, 6 of King) and fence panels comprising spaced vertical fiberglass rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the chain link of King with the spaced vertical fiber glass rods of Fakhari.
In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claim 17, King does not explicitly disclose wherein the base for each post is formed from tubing from a fiber reinforced thermoset resin.

It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the base of King, to have the form of a tubular base, with a tubular mounting pin, as taught by Bertucat, in order to produce a tubular base in the form of a well-known design. Further, by simply forming a recess into the bottom of the fence posts of King this would produce the unexpected result of allowing the mounting pin to be positioned into the fence post.
Fakhari teaches of a fence, wherein the parts of the fence are formed out of a fiber reinforced thermoset resin in the form of fiberglass (see Abstract of Fakhari).
It would therefore be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tubular members of the base of King out of the well-known material of fiberglass, as taught by Fakhari, in order to take advantage of an aesthetic or material properties that fiberglass may provide.
Regarding claim 18, King does not explicitly disclose wherein a plurality of spaced vertical rods are connected to and extend between the top and bottom rail of each frame, wherein the rods are formed from a fiber reinforced thermoset resin.
Fakhari teaches of a fence having spaced vertical rods (14 Fig. 1 of Fakhari) which are formed from a fiber reinforced thermoset resin.
Inasmuch as King and Fakhari disclose fence panels having chain link fabric (seen in Fig. 1-3, 6 of King) and fence panels comprising spaced vertical fiberglass rods as art recognized structural and functional equivalents for providing a barrier means of a fence, it would be prima 
In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Claims 5-7, 12-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Stephenson, Bertucat, and Fakhari, and in further view of Schlesinger (US 1,251,926).
Regarding claim 5, King does not explicitly disclose wherein at least one of the plurality of fence panels comprises a gated panel having a gate opening bordered by a hinge jamb and a latch jamb extending in spaced relation between the top and bottom rails of the fence panel and a gate pivotally connected to the hinge jamb by at least one hinge connected between the gate and the hinge jamb and releasably securable to the latch jamb by a latch connected to the gate on a side opposite the at least one hinge.
Schlesinger teaches of a fence (Fig. 1 of Schlesinger) having a gated panel (see Annotated Fig. 1 below) with a gate opening bordered by a hinge jamb and a latch jamb (see Annotated Fig. 1), which extend in spaced relation between top and bottom rails (see Annotated Fig. 1) and a gate (see Annotated Fig. 1) pivotally to the hinge jamb by at least one hinge connected between the gate and the hinge jamb (see Annotated Fig. 1) and releasably securable to the latch jamb by a latch (see Annotated Fig. 1) connected to the gate on a side opposite the at least one hinge.

    PNG
    media_image1.png
    622
    893
    media_image1.png
    Greyscale

Annotated Figure 1
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a gate, a hinge jamb, a latch jamb, hinges and a latch, within one of the fence panels of King, as taught by Schlesinger, in order to form an opening in the form have the gate comprising all of the claimed limitations, as a means for one to have access to opposing sides of the fence panel.
	Regarding claim 6, King nor Schlesinger explicitly disclose wherein the gate frame is formed from tubing formed from a fiber reinforced thermoset resin.
	Fakhari teaches of a fence having tubing forming members of the fence (i.e. posts 26, rails 20, etc.) which is formed of a fiber reinforced thermoset resin in the form of fiberglass (see Abstract of Fakhari).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the gate frame out of the well-known material of 
	Regarding claim 7, King, as modified by Bertucat, discloses wherein a mounting pin is mounted on and projects upward from each base (i.e. the mounting pin 90 extending from base 88 seen in Fig. 6A of Bertucat) and the mounting pin is sized to be received one of the tubes forming the posts (the posts have been previously modified to receive the mounting pins) such that said post is rotatable relative to the mounting pin on which it is mounted (Fig. 6A-C of Bertucat depict the rotative ability that the mounting pin provides to a fence post, which would also be provided to the fence posts of King).
	Regarding claim 12, King does not explicitly disclose wherein at least one of the plurality of fence panels comprises a gated panel having a gate opening bordered by a hinge jamb and a latch jamb extending in spaced relation between the top and bottom rails of the fence panel and a gate pivotally connected to the hinge jamb by at least one hinge connected between the gate and the hinge jamb and releasably securable to the latch jamb by a latch connected to the gate on a side opposite the at least one hinge.
Schlesinger teaches of a fence (Fig. 1 of Schlesinger) having a gated panel (see Annotated Fig. 1) with a gate opening bordered by a hinge jamb and a latch jamb (see Annotated Fig. 1), which extend in spaced relation between top and bottom rails (see Annotated Fig. 1) and a gate (see Annotated Fig. 1) pivotally to the hinge jamb by at least one hinge connected between the gate and the hinge jamb (see Annotated Fig. 1) and releasably securable to the latch jamb by a latch (see Annotated Fig. 1) connected to the gate on a side opposite the at least one hinge.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a gate, a hinge jamb, a latch jamb, hinges and a 
	Regarding claim 13, King nor Schlesinger explicitly disclose wherein the gate frame is formed from tubing formed from a fiber reinforced thermoset resin.
	Fakhari teaches of a fence having tubing forming members of the fence (i.e. posts 26, rails 20, etc.) which is formed of a fiber reinforced thermoset resin in the form of fiberglass (see Abstract of Fakhari).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the gate frame out of the well-known material of fiber glass, as taught by Fakhari, in order to take advantage of an aesthetic or material properties that fiberglass may provide.
Regarding claim 14, King, as modified by Bertucat, discloses wherein a mounting pin is mounted on and projects upward from each base (i.e. the mounting pin 90 extending from base 88 seen in Fig. 6A of Bertucat) and the mounting pin is sized to be received in one of the tubes forming the posts (the posts have been previously modified to receive the mounting pins) such that said post is rotatable relative to the mounting pin on which it is mounted (Fig. 6A-C of Bertucat depict the rotative ability that the mounting pin provides to a fence post, which would also be provided to the fence posts of King).
Regarding claim 19, King does not explicitly disclose wherein at least one of the plurality of fence panels comprises a gated panel having a gate opening bordered by a hinge jamb and a latch jamb extending in spaced relation between the top and bottom rails of the fence panel and a gate pivotally connected to the hinge jamb by at least one hinge connected between 
Schlesinger teaches of a fence (Fig. 1 of Schlesinger) having a gated panel (see Annotated Fig. 1) with a gate opening bordered by a hinge jamb and a latch jamb (see Annotated Fig. 1), which extend in spaced relation between top and bottom rails (see Annotated Fig. 1) and a gate (see Annotated Fig. 1) pivotally to the hinge jamb by at least one hinge connected between the gate and the hinge jamb (see Annotated Fig. 1) and releasably securable to the latch jamb by a latch (see Annotated Fig. 1) connected to the gate on a side opposite the at least one hinge.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a gate, a hinge jamb, a latch jamb, hinges and a latch, within one of the fence panels of King, as taught by Schlesinger, in order to form an opening in the form have the gate comprising all of the claimed limitations, as a means for one to have access to opposing sides of the fence panel.
Regarding claim 20, King nor Schlesinger explicitly disclose wherein the gate frame is formed from tubing formed from a fiber reinforced thermoset resin.
	Fakhari teaches of a fence having tubing forming members of the fence (i.e. posts 26, rails 20, etc.) which is formed of a fiber reinforced thermoset resin in the form of fiberglass (see Abstract of Fakhari).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the gate frame out of the well-known material of fiber glass, as taught by Fakhari, in order to take advantage of an aesthetic or material properties that fiberglass may provide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./
Examiner, Art Unit 3678

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678